Name: Commission Regulation (EEC) No 99/83 of 17 January 1983 amending Regulations (EEC) No 3319/82, (EEC) No 3504/82 and (EEC) No 3506/82 opening several standing invitations to tender for the export of common wheat of bread-making quality held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 83 Official Journal of the European Communities No L 14/ 15 COMMISSION REGULATION (EEC) No 99/83 of 17 January 1983 amending Regulations (EEC) No 3319/82 , (EEC) No 3504/82 and (EEC) No 3506/82 opening several standing invitations to tender for the export of common wheat of bread-making quality held by intervention agencies appears advisable, given the current situation , to exclude from these invitations to tender the countries of Zone IV within the meaning of Commission Regu ­ lation (EEC) No 1124/77 of 27 May 1977 (8), that is, Mexico, Central America, the Greater and Lesser Antilles, the Bahamas, Bermuda and South America ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 ( 5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 3319/82 of 10 December 1982 (5) opened a standing invitation to tender for the export of 300 000 tonnes of bread ­ making wheat held by the German intervention agency ; Whereas Commission Regulation (EEC) No 3504/82 of 21 December 1982 (6) opened a standing invitation to tender for the export of 75 000 tonnes of bread ­ making wheat held by the Danish intervention agency ; Whereas Commission Regulation (EEC) No 3506/82 of 21 December 1982 0 opened a standing invitation to tender for the export of 300 000 tonnes of bread ­ making wheat held by the French intervention agency ; Whereas the three aid invitations to tender were opened for exports to all third countries ; whereas it Article 1 1 . Article 2 ( 1 ) of Regulation (EEC) No 3319/82 is replaced by the following : ' 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regulation (EEC) No 1124/77.' 2 . Article 2 ( 1 ) of Regulation (EEC) No 3504/82 is replaced by the following : ' 1 . The invitation to tender shall cover a maximum of 75 000 tonnes of bread-making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regulation (EEC) No 1124/77.' 3 . Article 2 ( 1 ) of Regulation (EEC) No 3506/82 is replaced by the following : ' 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of bread-making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regulation (EEC) No 1124/77.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 351 , 11 . 12 . 1982, p. 17 . (&lt;) OJ No L 368 , 28 . 12 . 1982, p. 10 . O OJ No L 368 , 28 . 12. 1982, p. 14. (8) OJ No L 134, 28 . 5 . 1977, p. 53 . No L 14/ 16 Official Journal of the European Communities 18 . 1 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Commission Poul DALSAGER Member of the Commission